7/21/2021                Case 3:21-cv-08161-DLR       Document 1-1 Filed 07/21/21 Page 1 of 2
                                             https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl


                                               UNITED STATES DISTRICT COURT
                                                   DISTRICT OF ARIZONA


                                                     Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

                                                                                        Flagstaff City-Coconino County
                                                                                        Public Library ; Heidi Hansen ;
   Plaintiff(s): Ron Kelley                                               Defendant(s):
                                                                                        Greg Clifton ; Jeanie Gallagher ;
                                                                                        Does 1-25
   County of Residence: Coconino                                         County of Residence: Coconino
   County Where Claim For Relief Arose: Coconino


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
   Derek A. Jordan , Attorney (Ron Kelley )
   Barnes Law
   700 S. Flower St., Suite 1000
   Los Angeles, California 90017
   (310) 510-6211



  II. Basis of Jurisdiction:                    3. Federal Question (U.S. not a party)

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- N/A
                          Defendant:- N/A

  IV. Origin :                                  1. Original Proceeding

  V. Nature of Suit:                            440 Other Civil Rights

  VI.Cause of Action:                           42 U.S.C. 1983 (violation of right to free speech)

  VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand: Monetary, punitive, declaratory relief and attorneys' fees
                     Jury Demand: Yes

  VIII. This case is not related to another case.
https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                      1/2
7/21/2021         Case 3:21-cv-08161-DLR       Document 1-1 Filed 07/21/21 Page 2 of 2
                                      https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl

  Signature: /s/ Derek A. Jordan

         Date: 7/21/2021
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                           2/2
